DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 06/02/2022, are acknowledged and entered.  Claims 3-5, 16, 21, and 24 have been cancelled by Applicant.  Claims 1-2, 6-15, 17-20, 22-23, and 25-30 are pending and under examination.

Status of Rejections Set Forth in the November 19, 2021 Non-Final Office Action
In reply to the rejection of claim 14 under 35 U.S.C. §112, 2nd Paragraph as being indefinite as lacking antecedent basis for the term “the simulated gastric fluid of the human being” in lines 3 and 4 as set forth at p.3 of the previous Office Action dated March 4, 2022, Applicant correctly points out that claim 14 did not recite such a limitation. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-30 under 35 U.S.C. §112, 1st Paragraph as lacking adequate written description of compositions that when orally administered have the claimed pharmacokinetic parameters as set forth at p.4-7 of the previous Office Action dated March 4, 2022, Applicant now amends claim 1 to remove such pharmacokinetic parameters from the claim.  Accordingly, the rejection is withdrawn.
In reply to the 35 U.S.C. §103 rejection of claims 1-30 as being unpatentable over US ‘335 and WO ‘067 in view of US ‘348 and Lainez et al., as set forth at p.7-17 of the previous Office Action dated March 4, 2022, Applicant now amends claim 1 to require administration to a human being having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the mTOQ-4 and to require the combination comprises about 10 mg to about 50 mg of meloxicam.  Applicant argues that the combined teachings of the cited prior art do not teach or suggest administering the combination of meloxicam and rizatriptan to a human being having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the mTOQ-4 with a reasonable expectation of success and that Applicant has demonstrated unexpected results.  The Examiner is not persuaded by Applicant’s arguments for the reasons detailed below.  
In reply to the non-statutory obviousness type double patenting rejections, Applicant request that these rejections be held in abeyance until the claims are otherwise allowable. As non-statutory obviousness type double patenting rejections cannot be “held in abeyance”, the rejections are maintained for the reasons of record and as reiterated below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 06/02/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends directly from claim 1 and claim 17 depends from claim 15, which ultimately also depends from claim 1.  Both claims 6 and 17 recite the human being is selected for having a history of inadequate response to prior migraine treatment based upon a score of 7 or less on the mTOQ-4.  Claim 1, however, already recites the limitation “…to a human being having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the…mTOQ-4”.  Accordingly, neither of claims 6 or 17 further limit the claims from which they depend because the subject population has already been selected for administration by having a history of inadequate response to prior migraine treatment based upon a score of 7 or less on the mTOQ-4 (Claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15, 17-20, 22-23, and 25-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2009/0311335 (Published December 17, 2009) and WO 2016/131067 A2 (Published August 18, 2016) in view of US 2002/0016348 A1 (Published February 2, 2002), LAINEZ ET AL. (Neuropsychiatric Disease and Treatment, 2006, vol. 2, no. 3, pages 247-259), and LIPTON ET AL. (Neurology, 2015, vol. 84, pages 688-695).1

Teachings of US ‘335
	US ‘335 teaches and claims compositions comprising a triptan component and an non-steroidal anti-inflammatory drug (NSAID) component (selected form the group consisting of ibuprofen, naproxen, meloxicam and ketoprofen) and wherein the NSAID component comprises NSAID particles have an effective average particle size of less than 2000 nm (i.e. NSAID nanoparticles) and wherein in a comparative pharmacokinetic testing with a non-particulate NSAID (particles larger than 2000 nm) in the same dosage strength and form, the NSAID particles exhibit a shorter time to Tmax when compared to the time to Tmax of the non-nanoparticulate NSAID (Abstract, [0011], [0014], [0019], Claims 1 and 3).
US ‘335 describes, in Examples 7 and 8, methods for preparing a meloxicam nanoparticulate component. US ‘335 teaches and claims an embodiment wherein the NSAID and triptan are combined into a single dosage form, e.g. a multiparticulate capsule dosage form containing a plurality of beads, each bead comprising (i) an inert substrate, (ii) a layer of the triptan overcoating the inert substrate, and (1i) a layer of the NSAID overcoating the triptan layer (Claims 13 and 14).
US ‘335 teaches triptans and NSAIDs are typical therapeutic treatments for migraines and
conventional formulations, e.g. the commercially available oral tablets (i.e. an oral dosage form), e.g. TREXIMET®, comprising a combination of sumatriptan (an exemplary triptan) and naproxen sodium (a water soluble salt form of an NSAID) are known but have shortcomings, e.g., the delayed onset of action for the NSAID portion which is particularly problematic when the NSAID is used for treating acute migraine headaches where fast pain relief is desirable.
US ‘335  teaches and claims a method of treating a patient suffering from between one and eight moderate or severe migraine attacks per month (instant Claims 7 and 8) comprising
administering to the patient the composition of claim 1; i.e. a composition comprising a triptan component and a nanoparticulate NSAID component) (Claim 22) and wherein the Tmax of the NSAID when administered to patients during a migraine attack is about 1.5 hours (i.e. 90 minutes).
US ‘335 teaches, in Example 9, an open-label, single-dose, study comprising administering the NSAID ketoprofen among patients suffering from an acute migraine attack (patients that are presumed to be human beings) in order to determine the bioavailability of nanoparticulate formulations, which is reasonably construed as instructing the human patient to take the formulation (instant Claim 2).
US ‘335 teaches “Maxalt” is a known commercial form of the triptan rizatriptan but does
not explicitly teach a composition wherein the rizatriptan is in the form of rizatriptan benzoate (instant Claim 28). However, LAINEZ ET AL. is cited as factual evidence that Maxalt® is a 10 mg dose of rizatriptan benzoate (instant Claims 1 and 27) and that rizatriptan (reasonably construed as encompassing rizatriptan in the form of a free base) is more effective than placebo and vs alternative known triptan drugs at 2 hours on measures of pain relief, pain-free status, nausea (vomiting), photophobia, phonophobia and functional disability in migraine patients (Table 2).
	
Teachings of WO ‘067
	WO ‘067 teaches compositions comprising meloxicam in combination with a cyclodextrin and/or a carbonate or a bicarbonate which may be orally administered to improve the bioavailability or pharmacokinetics of the meloxicam for the treatment of conditions such as pain. (Abstract; Claims 1-33.)
	Regarding Claims 10-11, 13-14, and 25-26, WO ‘067 teaches the dosage form contains a bicarbonate, e.g., sodium bicarbonate, in an amount from, inter alia, about 500-1000 mg, specifically 500 mg sodium bicarbonate. (page 9, [0051]; Tablets E and K in Table 5; Claims 9-12, 15, and 19-20.)
	Regarding Claims 1 and 13, WO ‘067 teaches dosage forms comprising meloxicam in an amount from about, inter alia, about 10-20 mg or about 20-30 mg (page 8, [0045]), specifically 15 mg meloxicam (Tablets A-L in Table 5).
	Regarding Claims 9, 12, and 18, WO ‘067 teaches inclusion complexes of meloxicam and cyclodextrin comprise, inter alia, about 100-175 mg or about 100 mg to about 140 mg of the cyclodextrin, specifically about 50 mg to about 200 mg of SBECD. (page 9, [0049]; Claims 1-2 and 14.)
WO ‘067 teaches the pharmaceutical composition results in increased bioavailability (e.g., reduced Tmax, increased Cmax, increased AUC, etc.) of the meloxicam from the dosage form as compared to a dosage form containing meloxicam but not containing a cyclodextrin, an acid inhibitor, or a buffering agent (such as a bicarbonate). ([0057].)  More specifically, WO ‘067 teaches a method described herein may reduce the Tmax of meloxicam. In some embodiments, the method may include treating a patient to achieve the Tmax of meloxicam in the patient within, inter alia, about 10 minutes; about 20 minutes; about 30 minutes; about 40 minutes; about 50 minutes; or about 60 minutes. ([0061].)

Teachings of US ‘348
	US ‘348 teaches combinations of a 5HT1B/1D agonist and a COX-2 selective inhibitor for use in the treatment and/or prevention of migraine. (Abstract.)
	The present invention relates to a method of treating or preventing migraines in a mammalian patient in need thereof, which comprises administering to said patient an anti-migraine effective amount of a combination of a COX-2 selective inhibitor and a 5-HT1B/1D receptor agonist. ([0009].)
	US ‘348 teaches the preferred 5HT1B/1D agonist for use in this invention is rizatriptan, the benzoate salt thereof being particularly preferred. ([0014].) Tablets comprising 5 mg or 10 mg of rizatriptan benzoate in combination with a selective COX-2 inhibitor (Vioxx) are exemplified (Examples 1 and 2).
	US ‘348 teaches COX-2 selective inhibitors include, inter alia, meloxicam. ([0015], [0018], [0023], Claim 2.)
	US ‘348 teaches the two active ingredients can be administered combined in a single dosage form ([0016].)

	The combination of US ‘335, WO ‘067, US ‘348, and Lainez et al. are silent with respect to selecting migraine patients having a history of inadequate response to prior migraine treatment based upon a score of 7 or less on the mTOQ-4 as recited in amended claim 1.

Teachings of LIPTON ET AL.
	Lipton et al. teach that the mTOQ-4 is a validated questionnaire that assesses treatment efficacy based on 4 aspects of response to acute treatment. Total mTOQ-4 scores define categories of acute treatment response: very poor, poor, moderate, and maximum treatment efficacy. See Abstract.  A score of 6-7, i.e., “7 or less” as claimed, indicates moderate treatment efficacy. See p.689, left column. 
	
Examiner’s Analysis and Conclusion of Obviousness
It would have been prima facie obvious  to treat migraines in patients by administering a dosage form comprising meloxicam and rizatriptan because dosage forms comprising meloxicam in combination with a cyclodextrin and/or a carbonate or a bicarbonate which may be orally administered to improve the bioavailability or pharmacokinetics of the meloxicam for the treatment of conditions such as pain were already known in the art (WO ‘067) and combinations of a 5HT1B/1D agonist such as rizatriptan and a COX-2 selective inhibitor such as meloxicam for use in the treatment and/or prevention of migraine were also expressly suggested in the art (US ‘348).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to orally administer a combination 10 mg to about 50 mg of the NSAID meloxicam and a 10 mg dosage of the triptan rizatriptan benzoate to subjects having acute migraine.  It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, US ‘348 expressly teaches dosage forms that combine a 5HT1B/1D agonist such as rizatriptan and a COX-2 selective inhibitor such as meloxicam for use in the treatment and/or prevention of migraine.  As WO ‘067 teaches dosage forms comprising meloxicam, bicarbonate, and cyclodextrin in the same amounts recited in the instant claims for use in treating pain, it would have been obvious to a person of ordinary skill in the art to add the 5HT1B/1D agonist rizatriptan to the dosage forms taught in WO ‘067 and administer the dosage form to human subject suffering from migraine as expressly motivated by the combined teachings of WO ‘067 and US ‘348.
It would have been prima facie obvious to orally administer a combination of meloxicam and rizatriptan suggested by the combined teachings of US ‘335, WO ‘067, US ‘348, and Lainez et al. to migraine sufferers that had inadequate response to other treatments as indicated by mTOQ-4 scores of 7 or less, i.e., less than maximum treatment efficacy (mTOQ-4 score of 8).  With respect to patients that have a history of inadequate response to prior migraine treatments, it is first noted that, as discussed above, it would have been prima facie obvious to administer a combination of meloxicam and rizatriptan to treat any patient having migraine with the oral dosage form recited in instant Claim 1. Further, it would also have been prima facie obvious to treat patients having migraine by administering the oral dosage form of Claim 1, that have a history of inadequate response to prior migraine treatments as indicated by mTOQ-4 scores of 7 or less because the skilled artisan would look to alternative treatments for any disease or disorder that has not responded to initial treatment from those finite number of identified predictable treatment options (including the known migraine treatment drugs meloxicam and rizatriptan each of which exert a therapeutic effect via different mechanisms) with a reasonable expectation of success (see MPEP 2143, Exemplary Rationale (E)). Moreover, there is no evidence of record of a surprising or unexpected result that accrues from treating patients that have an inadequate response to prior migraine treatments as indicated by mTOQ-4 scores of 7 or less compared to patients that have not had an inadequate response to prior migraine treatments that might overcome a prima facie case of obviousness (see MPEP 716.02). Further, if a subject was treated with any previous migraine treatment and had an “inadequate” response, i.e., not a maximum response indicated by an mTOQ-4 score of 8, it would be logical to a person of ordinary skill in the art to try another treatment. To continue treatment that does not work is illogical. A starting point for trying another potentially adequate treatment would include those methods suggested by the combined teachings of the cited prior art, i.e., orally administering a combination of meloxicam and 10 mg rizatriptan. 

Response to Arguments
Applicants argues that the claims as amended are not obvious. In support of this, Applicant argues that excluding those patients with a mTOQ-4 below 8 would have yielded less of a benefit than those with a score of 8 in clinical trials of a combination of sumatriptan and naproxen. In support of this argument, Applicant refers to data from a combination of sumatriptan and naproxen and selectively wants to exclude patients with a score of less than 8 from the completed clinical trial because exclusion of such patients would allegedly mean the results “may have been closer” to placebo. However, the data Applicant refers to clearly shows a statistically significant improvement when treated with naproxen and sumatriptan for subjects with a mTOQ-4 score below 8 because scores of 6-7 are considered by those skilled in the art to be evidence of “moderate treatment efficacy”. See Lipton, cited by Applicant. The data Applicant refers to clearly shows a statistically significant improvement when patients are treated with naproxen and sumatriptan, which improvement would also be reasonably expected with a combination of meloxicam and rizatriptan as suggested by the cited prior art.  Applicant provides no direct comparison data of these different combinations in treating the same subject population, but rather attempts to make a hypothetical comparison using mental gymnastics to selectively exclude some patients from the available data and asserts that such exclusion means the results “may have been closer” to placebo.  The Examiner cannot rely upon such hypothetical comparisons or what “may have been” when comparing the claimed invention to the prior art.  Further, a comparison of the claimed invention with that of naproxen and sumatriptan is misplaced because US ‘335 teaches rizatriptan (Maxalt) as an exemplary triptan, not sumatriptan. Further, meloxicam is clearly a preferred NSAID, not naproxen, as it is used in Examples 7 and 9 of US ‘335. Indeed, US ‘335 expressly teaches the combination of naproxen and sumatriptan has short comings, which the invention of US ‘335 seeks to address. Thus, any comparison to show that the claimed combination is unexpectedly advantageous must recognize the fact that US ‘335 teaches meloxicam and rizatriptan and teaches that the known combination of naproxen and sumatriptan has shortcomings.
Applicant next argues unexpected results and asserts that the results of the present application should be compared to the combination of sumatriptan and naproxen.  In support of this assertion, Applicant argues that the only combination of a triptan and an NSAID expressly or inherently found in US ‘335 (Jenkins) or any of the cited references is the combination of sumatriptan and naproxen.  Applicant argues the obviousness rejection relies upon the expectation that the combination of rizatriptan and meloxicam would be viewed as equivalent to the combination of sumatriptan and naproxen based upon the disclosed of the cited references.  This is not what the obviousness rejection relies upon.  The combination of rizatriptan and meloxicam, where the meloxicam is in nanoparticulate form (US ‘335) and/or is present in an inclusion complex with cyclodextrin (WO ‘067), would be expected to provide an effective treatment of migraine patients having an mTOQ-4 of “7 or less”, e.g., 6-7, which is a “moderate treatment response”, based on the teachings of the cited prior art.  Applicant has presented no factual evidence in support of his assertions that a person of ordinary skill in the art would not reasonably expect such a combination to be effective in treating patients having mTOQ-4 of “7 or less”.  Applicant refers to Example 11 of the application as evidence of an unexpected result.  However, this example used the inclusion criteria of “an average of 2 to 8 moderate to severe migraines per month, had a history of inadequate response to prior acute migraine treatments, assessed by a score of 7 using the Migraine Treatment Optimization Questionaire (mTOQ-4) (the average score was 3.6), corresponding to poor response to prior acute treatments”.  The claims however, recite a score of “7 or less”, clearly including scores of 6-7, which correspond to “moderate treatment efficacy” of prior treatments.  Further, Example 11 used the monolayer tablet of Example 4 (20 mg meloxicam/10 mg rizatriptan, with SBECD and sodium bicarbonate), which are not required in the instant claims.  As such, Applicant’s referenced evidence is not commensurate in scope with the claims, which encompass treatment of any subject having an mTOQ-4 of “7 or less” [much broader than the average score of 3.6 in the example subject population] and any oral formulation comprising about 10 mg to about 50 mg meloxicam and about 8 mg to about 13 mg rizatriptan [much broader than the monolayer tablet of Example 4 comprising 20 mg meloxicam/10 mg rizatriptan with SBECD and sodium bicarbonate].
Applicant next argues that the claims are not obvious over the cited references because meloxicam has an unexpectedly short Tmax when administered with rizatriptan, as compared to the combination of sumatriptan and naproxen from US ‘335 (Jenkins).  As admitted by Applicant, Jenkins in fact acknowledges that the “delayed onset of action for the NSAID portion” of the sumatriptan and naproxen combination is a shortcoming.  This is in fact what Jenkins is attempting to remedy with his invention by providing the NSAID portion as nanoparticles.  Applicant asserts the lower Tmax of meloxicam is because it was administered with rizatriptan.  However, the Tmax of meloxicam measured by Applicant was longer (1.0 hour) when administered with rizatriptan versus when administered alone (0.5 hours).  Further, these formulations also contained SBECD and sodium bicarbonate, which were already known to improve the bioavailability or pharmacokinetics of the meloxicam (WO ‘067).  Applicant’s assertion that the lower Tmax of meloxicam in formulations comprising SBECD and sodium bicarbonate is “unexpected” is not persuasive.  This is precisely what would be expected from the teachings of the cited prior art (WO ‘067).  However, even if the Examiner were persuaded this is unexpected, such proffered results are limited to a formulation comprising 20 mg meloxicam, 10 mg rizatriptan, SBECD and sodium bicarbonate, which is much narrower than the claimed “…combination comprises about 10 mg to about 50 mg of meloxicam…and about 8 mg to about 13 mg of a rizatriptan…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The amended claims are drawn to a method of treating migraine, comprising orally administering a combination to a human being having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the Migraine Treatment Optimization Questionnaire (mTOQ-4), who is experiencing an acute attack of migraine pain or migraine aura, wherein the combination comprises about 10 mg to about 50 mg of meloxicam in the free acid form or a molar equivalent amount of a salt form and about 8 mg to about 13 mg of a rizatriptan based upon the weight of the free base form of rizatriptan, wherein the combination is in a single dosage form.
	Applicant has already obtained patent protection for orally administering dosage forms comprising orally administering a combination of meloxicam and rizatriptan to human subjects for the treatment of migraine, specifically orally administering a complex of meloxicam with a sulfobutyl ether β-cyclodextrin (SBEβCD), a bicarbonate, and a rizatriptan in amounts falling within the scope of the claims to human subjects suffering from migraine.
	All of the below cited U.S. Patents and U.S. Applications encompass substantially the same subject matter – orally administering a combination of meloxicam and rizatriptan to human patients suffering from migraine.  While the wording of the claims differ and Applicant recites different limitations in the independent claims of different patents/applications (sometimes broader, sometimes narrower), the fact remains that all of Applicant’s prior patents and co-pending applications are drawn to substantially the same invention and encompass numerous embodiments falling within the scope of the instant independent and/or dependent claims.  	
Accordingly, the claims are not patentably distinct from Applicant’s prior patents and/or applications because all of the patentable limitations of the instant claims are fully encompassed by the prior patent/application claims and/or are prima facie obvious variations thereof. In the interest of brevity and because of the substantial overlap of Applicant’s prior patents/applications, the Examiner has foregone a claim-by-claim analysis.  Applicant is invited to point out specific limitations in the pending claims that do not fall within the scope of the cited patent or co-pending application claims and/or are not obvious variations thereof.  
Specifically addressing the newly added limitation “having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the Migraine Treatment Optimization Questionnaire (mTOQ-4)”, all of the below cited patents and co-pending application claims are in view of LIPTON ET AL. (Neurology, 2015, vol. 84, pages 688-695) who teaches that the mTOQ-4 is a validated questionnaire that assesses treatment efficacy based on 4 aspects of response to acute treatment. Total mTOQ-4 scores define categories of acute treatment response: very poor, poor, moderate, and maximum treatment efficacy. See Abstract.  A score of 6-7, i.e., “7 or less” as claimed, indicates moderate treatment efficacy. See p.689, left column. It would have been prima facie obvious to orally administer a combination of meloxicam and rizatriptan as claimed in all of the cited patents/applications to migraine sufferers that had inadequate response to other treatments as indicated by mTOQ-4 scores of 7 or less, i.e., less than maximum treatment efficacy (mTOQ-4 score of 8).  Notably, most if not all of the cited patents/applications disclose that the migraine sufferer can be assessed by mTOQ-4 score and administered the combinations disclosed and claimed therein when they have an mTOQ-4 score of 7 or less.

Non-Statutory Obviousness-Type Double Patenting Rejections
Claims 1-2, 6-15, 17-20, 22-23, and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-29 of U.S. Patent No. 10,137,131;
Claims 1-30 of U.S. Patent No. 10,195,278;
Claims 1-26 of U.S. Patent No. 10,265,324;
Claims 1-30 of U.S. Patent No. 10,363,312;
Claims 1-19 of U.S. Patent No. 10,471,014;
Claims 1-26 of U.S. Patent No. 10,471,068;
Claims 1-24 of U.S. Patent No. 10,471,069;
Claims 1-25 of U.S. Patent No. 10,512,692; 
Claims 1-30 of U.S. Patent No. 10,512,693; 
Claims 1-25 of U.S. Patent No. 10,517,950;
Claims 1-25 of U.S. Patent No. 10,532,101; 
Claims 1-25 of U.S. Patent No. 10,537,642; 
Claims 1-21 of U.S. Patent No. 10,561,664; 
Claims 1-19 of U.S. Patent No. 10,583,088; 
Claims 1-25 of U.S. Patent No. 10,583,144; 
Claims 1-25 of U.S. Patent No. 10,653,777;
Claims 1-25 of U.S. Patent No. 10,688,185; 
Claims 1-25 of U.S. Patent No. 10,695,429; 
Claims 1-25 of U.S. Patent No. 10,695,430; 
Claims 1-24 of U.S. Patent No. 10,702,535; 
Claims 1-25 of U.S. Patent No. 10,702,602;
Claims 1-25 of U.S. Patent No. 10,722,583; 
Claims 1-25 of U.S. Patent No. 10,729,696; 
Claims 1-25 of U.S. Patent No. 10,729,697;
Claims 1-25 of U.S. Patent No. 10,729,773; 
Claims 1-26 of U.S. Patent No. 10,729,774; 
Claims 1-26 of U.S. Patent No. 10,758,617; 
Claims 1-28 of U.S. Patent No. 10,758,618; 
Claims 1-27 of U.S. Patent No. 10,780,165; 
Claims 1-28 of U.S. Patent No. 10,780,166;
Claims 1-28 of U.S. Patent No. 10,799,588;  
Claims 1-28 of U.S. Patent No. 10,821,181; 
Claims 1-30 of U.S. Patent No. 10,821,182; 
Claims 1-30 of U.S. Patent No. 10,894,053; 
Claims 1-26 of U.S. Patent No. 10,905,693;
Claims 1-28 of U.S. Patent No. 10,918,722; 
Claims 1-30 of U.S. Patent No. 10,933,136;
Claims 1-28 of U.S. Patent No. 10,933,137;
Claims 1-30 of U.S. Patent No. 10,940,153;
Claims 1-30 of U.S. Patent No. 10,987,358;
Claims 1-28 of U.S. Patent No. 11,013,805;
Claims 1-28 of U.S. Patent No. 11,013,806;
Claims 1-28 of U.S. Patent No. 11,020,483;
Claims 1-28 of U.S. Patent No. 11,045,549;
Claims 1-28 of U.S. Patent No. 11,077,117;
Claims 1-28 of U.S. Patent No. 11,110,173;
Claims 1-30 of U.S. Patent No. 11,123,431;
Claims 1-29 of U.S. Patent No. 11,129,895;
Claims 1-30 of U.S. Patent No. 11,135,295;
Claims 1-25 of U.S. Patent No. 11,185,550; 
Claims 1-21 of U.S. Patent No. 11,207,327;
Claims 1-26 of U.S. Patent No. 11,207,328;
Claims 1-27 of U.S. Patent No. 11,285,2132;
Claims 1-29 of U.S. Patent No. 11,285,2143;
Claims 1-26 of U.S. Patent No. 11,285,2154;

Provisional Non-Statutory Obviousness-Type Double Patenting Rejections
Claims 1-30 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-26 of copending Application No. 17/360,574 (reference application) (Notice of Allowance mailed 02/16/2022);
Claims 1-6, 10-23, and 25-28 of copending Application No. 17/381,771 (reference application) (Corrected Notice of Allowance mailed 05/20/2022);
Claims 1-30 of copending Application No. 17/392,456 (reference application);
Claims 1-29 of copending Application No. 17/402,252 (reference application);
Claims 1-20 of copending Application No. 17/404,129 (reference application);
Claims 1-2, 6-15, 17-18, 20-23, and 25-30 of copending Application No. 17/466,623 (reference application) (Corrected Notice of Allowance mailed 05/26/2022);
Claims 1, 4, 8-17, and 19-30 of copending Application No. 17/469,539 (reference application);
Claims 1-20 of copending Application No. 17/483,031 (reference application);
Claims 1-2, 6-15, 17-18, 20-22, and 24-30 of copending Application No. 17/484,875 (reference application);
Claims 1-19 of copending Application No. 17/517,223 (reference application);
Claims 1-30 of copending Application No. 17/544,365 (reference application) (Notice of Allowance mailed 05/18/2022);
Claims 1-30 of copending Application No. 17/549,081 (reference application) (Notice of Allowance mailed 05/18/2022);
Claims 1-30 of copending Application No. 17/677,906 (reference application);
Claims 1-30 of copending Application No. 17/678,495 (reference application); and
Claims 1-25 of copending Application No. 17/680,926 (reference application).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both WO ‘067 and US ‘348 qualify as prior art under 35 U.S.C. 102(a)(1).
        2 Provisional rejection over claims 1-27 of copending Application No. 17/318,691 (reference application) made in prior Office Action.
        3 Provisional rejection over claims 1-29 of copending Application No. 17/319,898 (reference application) made in prior Office Action.
        4 Provisional rejection over claims 1-26 of copending Application No. 17/325,616 (reference application) made in prior Office Action.
        5 The Examiner notes, however, that many of the cited reference application claims have been allowed but a patent not yet issued.